DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the phrase “1000” should be removed from line 3.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Heatherwick.
Regarding claim 1, Heatherwick discloses a device comprising 

and a top part integrally connected to the bowl part and having an inverted conic shape so as to be inclined (Chair has a bottom portion with a substantially inverted cone shape).
Regarding claim 2, Heatherwick discloses the top part further includes a support part supporting a lower portion of the bowl part (The support part is the protrusion above the bottom of the chair on which the chair leans).
Regarding claim 3, Heatherwick discloses the support part has a plurality of angles formed at an edge thereof (The support part has varying angles as a result of its curvature).
Regarding claim 4, Heatherwick discloses the bowl part has an uneven portion therein (The curvature of the bowl could be considered uneven because of its curvature).
Regarding claim 5, Heatherwick discloses depressions and protrusions are formed at a joint of the bowl part and the support part and at a joint of the support part and the top part (The curvature of the chair results in what can be considered depressions and protrusions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Review of Hygge Bowl” as submitted in the NPL section of the IDS filed on 12/29/21, hereafter referred to as “Young”, and further in view of U.S. Design Patent No. D745,228 (Scaba).
Regarding claim 1, Young discloses a device comprising 
a bowl part (AA) having a concave recess (BB) and having a predetermined height; 
and a top part (CC) integrally connected to the bowl part (AA) and having an inverted conic shape so as to be inclined, (Annotated Figures Below).

    PNG
    media_image1.png
    383
    674
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    413
    603
    media_image2.png
    Greyscale

Young does not disclose: the predetermined height such that an inner diameter thereof decreases from top to bottom (Claim 1). However, Scaba teaches: Claim 1 – a bowl part (DD) having a predetermined height such that an inner diameter thereof decreases from top to bottom, (See Annotated Figure 1 Below). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Young to have the predetermined height such that an inner diameter thereof decreases from top to bottom (Claim 1) as taught by Scaba for the purposes of using a well-known bowl shape which allows for both easier use and for holding more items.

    PNG
    media_image3.png
    369
    480
    media_image3.png
    Greyscale

Regarding claim 4, Young discloses the bowl part has an uneven portion therein (The curvature of the bowl could be considered uneven because of its curvature).
Regarding claim 6, Young discloses being formed of silicone (See translation as attached to the NPL document as submitted which states that the device is made from silicone).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649